PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Srinivasan et al.
Application No. 16/022,593
Filed: 28 Jun 2018
For: RETRANSMISSION OF ENVIRONMENTAL INDICATIONS FOR LOST PREVENTION AT A CHECKOUT TERMINAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.37(a) filed on January 10, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Joseph P. Mehrie appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is DISMISSED.

The above application became abandoned for failure to timely file a reply to the Final Office action mailed on April 17, 2020.  This Office action set a shortened statutory period for reply of three (3) months.  No extension of time under 37 CFR 1.136(a) was obtained.  The application became abandoned by operation of law on July 21, 2020.  The Office mailed a Notice of Abandonment on January 11, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  



Upon review of the application it appears that Claim 12 is listed as “Currently Amended” but it does not identity any changes.  As a result, the claims submitted as the submission under 37 CFR 1.114 does not comply with 37 CFR 1.121(c) which states:

c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

 For this reason, the petition cannot be granted at this time.  

There is no indication that petitioner herein was ever empowered to prosecute the instant application.  If petitioner desires to receive future correspondence regarding this application, the appropriate power of attorney documentation must be mailed.  A courtesy copy of this decision will be mailed to petitioner.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:  		Customer Service Window 
			Mail Stop Petitions
			Randolph Building  
			401 Dulany Street
			Alexandria, VA  22314

By FAX:		(571) 273-8300
			Attn: Office of Petitions

1

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Joseph P. Mehrie
	SCHWEGMAN LUNDBERG WOESSNEER. P.A.
	P.O. Box 2938
	Minneapolis, MN  55402





    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197